Citation Nr: 1719524	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from September 1978 to October 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, DC.  A transcript of the hearing is of record.

In February 2010, the Board determined that new and material evidence had not been received to reopen service connection for a right hip disorder, new and material evidence had been received to reopen service connection for PTSD, and remanded the reopened issue of service connection for PTSD, as well as the issue of service connection for obstructive sleep apnea for additional VA treatment records, additional efforts to corroborate claimed PTSD stressor events, and VA examinations with medical opinions regarding the likely etiology of PTSD and sleep apnea.  The Board also remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability and hypertension for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  See July 2011 SOC (adjudicating entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability and hypertension).  The Veteran did not subsequently perfect the appeal for this issue.  

In February 2015, the Board again remanded the issues of service connection for obstructive sleep apnea and (reopened) service connection for posttraumatic stress disorder (PTSD) for issuance of VCAA notice for PTSD based on in-service personal assault, supplemental VA medical opinions addressing the nature and etiology of sleep apnea and PTSD, and subsequent readjudication of the appeals.  As a result of the ordered development, service connection was established for PTSD with a 70 percent disability rating effective from March 7, 2007.  See December 2016 rating decision.  Because the Agency of Original Jurisdiction granted the benefits sought on appeal in full, the issue of service connection for PTSD is no longer before the Board.     

For reasons explained below, the issue of service connection for obstructive sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of service connection for obstructive sleep apnea is remanded for a supplemental VA medical opinion.  In the April 2017 Brief Presentation, the representative advanced an alternative theory for service connection that has not previously been considered.  Specifically, the representative now asserts that the obstructive sleep apnea was either caused or aggravated by the recently service-connected PTSD.  In consideration thereof, the Board finds that a remand for a supplemental VA medical opinion is warranted.

Accordingly, the issue of service connection for sleep apnea is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from the April 2015 VA reviewer (or another appropriate medical professional, if the reviewer is unavailable).  A medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the reviewer should state an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that obstructive sleep apnea was caused or worsened beyond the natural progress by the now service-connected PTSD. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



